437 F.2d 1205
J. Minos SIMON, Plaintiff-Appellant,v.John Julian McKEITHEN and Jack P. F. Gremillion, Defendants-Appellees.
No. 30141.
United States Court of Appeals, Fifth Circuit.
February 10, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Chief Judge.
J. Minos Simon, Lafayette, La., for plaintiff-appellant.
Jack P. F. Gremillion, Atty. Gen., Thomas W. McFerrin, Asst. Atty. Gen., Kenneth C. DeJean, Trial Atty., Baton Rouge, La., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and WISDOM and RONEY, Circuit Judges.
PER CURIAM:


1
We affirm the district court's judgment of dismissal for failure to state a cause of action. Snyder v. Ware, E.D. La.1969, 314 F. Supp. 335, aff'd 397 U.S. 589, 90 S. Ct. 1355, 25 L. Ed. 2d 595, puts to rest the issue the appellant advances with respect to LSA-R.S. 14:47. Moreover, the appellant has not been charged with a violation of the Louisiana defamation statute and he does not allege that such a charge is being considered. See Local Rule 21.